Citation Nr: 0421809	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  99-23 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or on account of being 
housebound.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from June 1964 to June 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Seattle, Washington, 
Regional Office (RO).  In August 2003, the Board remanded 
this case to the RO.  


FINDINGS OF FACT

1.  The veteran has been rated permanently and totally 
disabled for pension purposes.

2.  The veteran demonstrates a factual need for aid and 
attendance.

3.  The veteran's psychiatric disorder is totally disabling 
and the low back disability is pronounced.


CONCLUSIONS OF LAW

1.  The veteran is in need of regular aid and attendance 
within the meaning of the laws and regulations applicable to 
special monthly pension.  38 U.S.C.A. § 1521(d) (West 2002); 
38 C.F.R. §§ 3.351, 3.352 (2003).

2.  The veteran meets the criteria for housebund benefits.  
38 C.F.R. § 3.351 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the VCAA via a February 2001 VCAA 
letter.  The claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish his claim and he was 
afforded additional time to submit such evidence.  Thus, the 
claimant has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim and notice of how his claim was still deficient.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after", the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that the Secretary failed to 
demonstrate that, "lack of such a pre-AOJ [agency of 
original jurisdiction]-decision notice was not prejudicial to 
the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id at 
13.

Pelegrini I was withdrawn and replaced by Pelegrini v. 
Principi, No 01-944 (U.S. Vet App. Jun. 24, 2004).  

Pelegrini II indicated that the Court was not holding that 
where pre-AOJ-adjudication notice was not provided, the case 
must be returned to the AOJ for the adjudication to start all 
over again as though no AOJ action had ever occurred.  The 
Court stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  However, it indicated 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.

In this case, due process has been provided to the veteran.  
The claimant was provided every opportunity to submit 
evidence, and to attend a hearing.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  Hence, not withstanding Pelegrini, to allow 
the appeal to continue would not be prejudicial error to the 
claimant.  Under the facts of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the claimant 
regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).  The rating decision, statement of 
the case and the supplemental statements of the case provided 
process.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence that would establish the 
claims.  Thus, he has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim and notice of how his claim was still 
deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the claim.  Pertinent VA records have been obtained.  The 
veteran has been examined.  The records satisfy 38 C.F.R. 
§ 3.326.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the claimant.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claim and the evidence necessary to complete 
the application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including VCAA, has 
been met.

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Background

In May 1997, the veteran's claim for pension benefits was 
received.  

In November 1997, he was afforded a VA examination.  It was 
noted that the veteran had been a resident of a Veterans' 
home for the past 5 months.  It was noted that the veteran's 
day began at 9:00 or 9:30 A.M. when the veteran awoke, had 
cigarettes, and used his computer for about 15 minutes which 
is when his back would start hurting.  Subsequently, he would 
have lunch, take an afternoon nap, and watch television.  
Later, he would eat dinner, take medication for back pain, 
and then go to sleep.  

Mental status examination revealed that the veteran was neat, 
casually dressed, and clean.  He was alert, well-oriented, 
and cooperative.  He was not anxious nor was he depressed.  
He showed no evidence of a thought disorder, perceptual 
disorder, or signs of psychosis.  The examiner did not find 
evidence of a serious psychiatric disease or disorder.  No 
diagnosis was rendered.  His Global Assessment of Functioning 
(GAF) was 80.  

On spine examination, physical examination revealed thoracic 
kyphosis.  On neck movement, he was able to forward flex to 
20 to 50 degrees, rotate to the right to 25 degrees and to 
the left to 30 degrees.  He complained of tenderness over the 
lower part of his cervical spine and upper thoracic spine, 
but there was no muscle spasm noticeable over the cervical 
spine.  He was able to raise his shoulders on the right and 
left sides up to 175 degrees, internally rotate 90 degrees, 
and externally rotate 85 degrees.  He complained of 
tenderness over the thoracic spine, upper thoracic, and there 
was mild muscle spasm on both sides.  On thoracic spine 
movement, he could bend forward to 45 degrees, extend 
backwards to 30 degrees, laterally flex to the left to 35 
degrees, and laterally flex to the right 30 degrees.  On 
lumbar spine movement, the veteran could flex 85 degrees, 
extend 35 degrees, laterally flex 35 degrees on both sides, 
and rotate 35 degrees.  The veteran did not have muscle spasm 
in the lumbar region, the lumbar lordosis was maintained, and 
there was no tenderness of the spine in the lumbar area.  The 
hips, knees, and ankles were normal.  Neurological 
examination revealed muscle strength in the upper extremities 
and neck of 5/5, muscle strength of 5/5 in the hips, and 
muscle strength of 5/5 in the knees and ankles.  Sensory 
perception was normal.  Deep tendon reflexes, biceps and 
triceps were 1+ each, brachioradialis was not elicited 
bilaterally, both knee jerks were 1+, ankle jerks were 1+ 
plantar flexion, and there was no Romberg sign.  Cervical 
spine x-ray showed straightening of the cervical spine 
suggesting muscle spasm and there was minimal spurring at C5-
C6 and C6-C7 including the C6-C7 neuroforamina.  However, 
there was no neural compression signs clinically.  X-rays of 
the thoracic spine showed mild lower thoracic degenerative 
disc disease and mild anterior wedging of multiple vertebral 
bodies T-10 through T-12

In a December 1997 rating decision, entitlement to pension 
was granted.  

In April 1998, correspondence was received from the veteran 
in which he requested aid and attendance benefits.  

VA treatment records were thereafter obtained.  

In April 1998, it was noted that the veteran had a history of 
a cerebrovascular accident (CVA).  The veteran indicated that 
he would like to reside in an assisted living home.  The 
veteran reported that he needed a walker.  In June 1998, the 
veteran reported that he had several anxiety attacks per day.  
In August 1998, it was noted that the veteran was living on 
his own.  He enjoyed fishing, television, and visiting with 
his girlfriend.  He was diagnosed as having pain and 
adjustment disorders.  Depression was also noted.  

In October 1998, a Comprehensive Assessment Service Plan was 
conducted.  It was noted that the veteran's meals were 
prepared for him, but he ate unassisted.  It was noted that 
the veteran used a cane and a walker.  A caregiver would 
provide standby assistance and would be there to prevent 
falls.  The veteran was able to take care of his own personal 
hygiene.  He was able to dress himself except that he could 
not put socks on.  His self-help skills were to be maintained 
and improved.  Shopping would be done for the veteran.  He 
was able to bathe himself and only needed assistance if he 
had a dizzy spell.  It was noted that the veteran needed help 
with meal preparation and housekeeping.  It would be ensured 
that the veteran had good nutrition.  

In May 1999, the veteran  was afforded a general medical 
examination.  At that time, it was noted that the veteran was 
living in an apartment alone.  His sister and nephew lived 
next door and assisted him with housekeeping and shopping.  
With regard to his habits, the examiner indicated that the 
veteran was a smoker.  He ate 2 to 3 meals per day.  He 
exercised in a local park for 20 to 25 minutes about 3 times 
a week.  He stated that he must stop after 200-300 feet due 
to back pain.  He went fishing once per week.  He drove 
himself to the park and the fishing spot on his own.  The 
veteran reported that he was taking medication for his 
various disabilities.  The veteran related that he formerly 
had a housekeeper, but could not afford to keep her.  He 
stated that he was adamant about keeping his driver's license 
to maintain his independence.  It was noted that the veteran 
paid his own bills.  

The veteran drove himself to the appointment.  The examiner 
stated that the veteran was not hospitalized nor bedridden.  
He ambulated with a cane to assist in balance.  With 
corrective lenses, his visual acuity was 20/30 in the left 
eye and 20/25 in the right eye.  The veteran reported having 
periods of light headedness which resulted in falls a couple 
of times a week.  For this reason, he felt safer with another 
person in his home, particularly if he was going to take a 
shower and might need assistance.  He used his cane or, more 
often, a wheeled walker in his home.  He had long tongs to 
pick up objects off of the floor.  On a typical day, the 
veteran would awake between 3:30 A.M. and 4:00 A.M. with 
headache pain or back pain and would take pain medication and 
return to bed.  He would reawaken around 9:30 A.M. and have 
breakfast such as a bowl of cereal.  The veteran indicated 
that he might try cooking at the stove.  He would then watch 
television until 1:30 P.M. to 2:00 P.M. when he would rest 
for an hour.  When he would awake, he would watch television 
or go for a walk in the park or fishing.  Thereafter, he 
would rest.  He then would fix dinner or got out to dinner.  
Subsequently, he would go to bed between 9:30 P.M. and 10:00 
P.M.  

With regard to his disabilities, the veteran related that he 
had had migraine type headaches since 1996.  He was taking 
Tylenol for current headache pain.  Sometimes he experienced 
nausea without vomiting with the headache.  The pain started 
at the back of the head and traveled to the frontal area.  
Headaches were triggered by too much activities or from 
prolonged sitting.  With regard to his back, the veteran 
reported having significant functional impairment.  He 
related that he had to use a handrail to climb stairs and 
that prolonged standing resulted in increased pain and spasm 
in the back.  He was not able to lift more than 3 pounds and 
was unable to tolerate sitting upright in a chair.  He 
related that he was unable to clean his home due to back pain 
and restriction.  The veteran stated that he performed 
limited shopping on his own.  In 1997, the veteran reported 
that he experienced right-sided weakness which resolved with 
some residual weakness on that side.  

Physical examination revealed blood pressure readings of 
159/90, 138/88, and 148/89.  His weight was 274 pounds.  His 
state of nutrition was good.  The veteran was able to walk at 
a slightly slower rate than normal pace with the use of a 
cane.  When standing upright, there was an increased kyphotic 
curve to the thoracic spine.  Examination of the neck 
revealed no masses or spasm.  There was some tenderness to 
firm palpation about the paravertebral musculature.  
Examination of the chest revealed that breath sounds were 
shallow, quiet, and unlabored at 28 per minute.  Lungs were 
clear to percussion and auscultation.  Excursion was full and 
symmetrical.  The veteran was observed to walk up one flight 
of stairs and complain of having shortness of breath at the 
top of the stairway.  The fingers exhibited no clubbing.  
Examinations of the skin; hemic and lymphatic; head and face; 
ears; nose, sinuses and mouth; cardiovascular; abdomen; and 
genitorectal areas were normal.  Examination of the endocrine 
system was also normal.  

Examination of the feet revealed hallux valgus deformity and 
some tenderness to palpation of the first metatarsal 
phalangeal joint.  Examination of the spine revealed 
increased kyphotic curve at the thoracic spine.  No spasm was 
evident.  There was tenderness to firm palpation over the 
upper thoracic paravertebral musculature.  Similarly, there 
was tenderness to firm palpation over the lower thoracic and 
lumbar spinous processes.  Straight leg raising test was 
positive on the right at 32 degrees and on the left at 45 
degrees.  Hamstrings were tight bilaterally.  Deep tendon 
reflexes of the lower extremities were 2/4 symmetrical 
bilaterally.  Upper extremities showed biceps reflexes of 1/4 
bilaterally, triceps of 2/4 bilaterally, and brachioradialis 
of 1/4 bilaterally.  Strength of the extremities was grossly 
normal.  Dermatomes were tested with pin prick and were 
equivocal at the right and left lateral thighs and right 
medial thighs.  Babinski's test was equivocal on the right, 
toes downward on the left.  Range of motion of the spine was 
zero to 14 degrees with pain from 10 to 14 degrees in right 
lateral flexion, left lateral flexion was from zero to 10 
degrees with pain from 8 to 10 degrees.  Right rotation was 
from zero to 14 degrees and left rotation from zero to 16 
degrees with pain at the end point of motion.  Extension was 
zero to 18 degrees with pain at the end of motion.  Forward 
flexion was zero to 30 degrees with pain from 20 to 30 
degrees.  Fingertips were able to come within 18 inches of 
the floor on forward flexion maneuver.  The veteran was able 
to heel and toe walk.  The veteran could squat, but had great 
difficulty arising.  Examination of the cervical spine 
revealed that the tissue around the cervical spine was obese.  
There was tenderness to firm palpation along the cervical 
paravertebral muscles and to a lesser extent, the upper 
trapezius muscle group.  Range of motion was to 42 degrees in 
right rotation, 36 degrees in left rotation, right lateral 
flexion to 20 degrees, left lateral flexion to 22 degrees, 
extension to 34 degrees, and forward flexion to 20 degrees.  
All with pain at the end point of motion.  Examination of the 
shoulders revealed right flexion to 120 degrees and abduction 
to 65 degrees.  Left flexion was to 105 degrees and abduction 
was to 105 degrees.  

Neurological examination revealed that the veteran's speech 
was slight slurred.  He was alert and oriented times 4.  He 
was a good historian.  He ambulated with a cane  Pain, touch, 
and position senses were all normal.  Cranial nerves 1 
through 12 were intact.  Babinski's test was as previously 
noted.  The veteran was able to dress and undress without 
difficulty or assistance.  The veteran was able to move 
without impairment from the chair and onto the examination 
table without assistance.  He was able to ascend and descend 
a flight of stairs utilizing a cane and hand rail.  He did so 
without difficulty.  He was able to walk an incline at a 
distance of approximately 75 feet before having to stop 
momentarily due to some shortness of breath.  Psychiatric 
examination revealed no deficits.  

Spine x-rays showed minimal degenerative joint disease.  
Lumbar films were negative.  Lumbar computerized tomography 
was negative.  Pulmonary function test was normal.  EKG 
showed non-specific T-wave abnormality.  Chest x-ray showed a 
large hiatal hernia, borderline cardiomegaly, and slight 
accentuation of interstitial markings.  The diagnoses were 
status post 3 motor vehicle accidents with lumbar, thoracic, 
and cervical strains; cervical degenerative joint disease; 
thoracic degenerative joint disease; hypertension; chronic 
headaches, probable muscle tension; history consistent with 
CVA with residual slight slurring of speech; hiatal hernia; 
and polycythemia.  

In June 1999, the veteran was afforded a psychiatric 
evaluation.  At that time, he appeared somewhat unkempt.  

With regard to activities of daily living, it was noted that 
the veteran was living alone with a pet cat.  He was able to 
shower, but had some problems with balance and had fallen in 
the shower before.  He reported that he was unable to clean 
his apartment.  He bought his own groceries and store 
employees would load them into his car, which he would drive 
on his own.  He prepared his own meals.  Socially, he was 
quite isolated and did not believe himself to have any 
friends.  The veteran described enjoying going for walks in 
the park as well as fishing.  

The diagnosis was dysthymic disorder and pain disorder.  His 
GAF was 49.  The examiner noted that in spite of his 
difficulties, the veteran appeared to be having normal 
reasoning skills and his understanding and memory functions 
appeared to be within normal limits.  Sustained concentration 
was intact.  Social interaction skills were well within 
normal limits during the evaluation.  Adaption skills were 
also essentially within normal limits.  

In August 2000, the veteran was afforded a VA psychiatric 
examination.  Mental status examination revealed that the 
veteran was pleasant and cooperative, but angry at the United 
States government.  The veteran related that he had a poor 
appetite and would awake two to three times per night due to 
anxiety.  The veteran reported engaging in enjoyable 
activities such as fishing and walking.  He denied suicidal 
ideation.  His judgment and insight were poor.  He had a 
general lack of social skills and a very poor relationship 
history.  He was intolerant of other people.  The veteran's 
anger was evident during the interview.  The examiner noted 
that the veteran lived an impoverished lifestyle.  The GAF 
was 48.

Thereafter, the veteran received VA and private treatment for 
continued back pain and knee pain as reflect in VA, private, 
and Social Security Administration records.  In addition, in 
February 2001, the veteran was seen at the emergency room of 
a private hospital for shortness of breath and anxiety.  It 
was determined that he had a panic attack and also had a 
hiatal hernia with reflux.  In March 2001, it was noted that 
the veteran had been accepted into the VA Homemaker Service 
Program for assistance with housework.  In April 2001, the 
veteran reported an auditory hallucination.  His insight was 
lacking and he had difficulty with concentration.  His 
appearance was appropriate, his speech was normal, there were 
no delusions, there was no homicidal or suicidal ideation, 
his affect was flattened, he was oriented times three, and 
his recent and remote memory were fair.  In August 2001, the 
veteran underwent arthroscopic surgery on his knee.  He was 
diagnosed as having chondromalacia patella.  He continued 
therapy after the surgery.  It was noted that he was 
functionally doing well and was independent in functional 
mobility.  He needed work on his quadriceps and hamstring 
strength, stability, and range of motion of the right knee.  

In February 2004, the veteran was afforded a VA aid and 
attendance and housebound examination.  The examiner stated 
that the claims file was reviewed.  The examiner reported 
that the veteran related that he drove himself to the 
examination from his home.  He did not require an attendant, 
he was not hospitalized, and he was not permanently 
bedridden.  The veteran wore glasses to read and drive.  He 
had cataracts removed from both eyes and lenses implanted.  
He reported being able to read the newspaper with his 
glasses.  The veteran related that he was able to take care 
of his own expenses himself.  With regard to whether the 
veteran had the capacity to protect himself from the hazards 
and dangers of his daily environment, when the veteran was 
asked if he could get himself out of his home if it was on 
fire, he said yes.  When asked if he was threatened by 
someone at his front door, if he could escape, he said yes.  

With regard to his disabilities, the veteran reported having 
pain due to orthopedic disabilities, limitation of movement, 
neurological deficits, tinnitus, and psychiatric impairment.  
He indicated that he used a cane for ambulation secondary to 
his right knee disability.  He complained of having episodes 
of light headedness which occurred several times daily, but 
he did not have syncopal episodes.  He complained of some 
long term memory problems, but short term memory was fine.  
As far as self-care, the veteran indicated that the main 
thing that he needed help with was putting on his socks.  
Otherwise, he was able to bathe and dress himself.  He stated 
that he had someone who came in and laid out his clothes for 
him, but he was able to provide his own clothing and dress 
himself, except for the socks.  He complained of having 
difficulty getting in and out of his car due to low back 
problems.  He related that he could make a maximum of 2 trips 
daily in the car and then was no longer able to do anything 
further because of his back problem.  

Physical examination revealed that the veteran was well-
groomed and appropriately dressed.  His posture was upright 
for the most part with some hunching at the shoulders as well 
as hunching forward of the head.  The veteran was obese, but 
in a good state of nutrition otherwise.  With the use of a 
cane, his gait was stead with an observable limp favoring the 
right leg.  Otherwise, the veteran was able to maintain a 
good pace, keeping up with the examiner, covering the 
distance from the waiting area to the exam room, a distance 
of approximately 200 feet, with no problem.  Examination of 
the upper extremities revealed that muscle tone was good and 
symmetrical in development.  Grip was equal bilaterally in 
both hands.  Resistance was symmetrical 5/5 in both 
extremities, in all directions.  He had some "give" in the 
right arm, but only slight "give" compared to the left arm, 
possibly related to his history of an old stroke.  With 
regard to the lower extremities, the veteran had good 
resistance rated 5/5 in all directions.  Muscle development 
of the lower extremities was symmetrical.  He was able to 
squat down to about 90 degrees at the knees and at the hips, 
at which time he complained of weakness in both lower legs, 
and he quickly stood back up.  He denied any problems with 
the hips or knees in the squat.  He was able to raise up on 
his toes as well as toll back on his heels without a problem.  
He was able to walk a brief distance on his toes as well as 
on his heels while he complained primarily of balance 
problems. The veteran was able to bear weight on both legs 
and borne evenly when standing.  Balance was good with the 
use of a cane.  Propulsion was non-problematic with the use 
of the cane.  

After the examination was completed, the examiner observed 
the veteran dressing himself.  He was able to easily put on 
his pants, shirt, and jacket.  He slipped on his shoes, but 
was not able to bend forward to tie them.  However, he was 
able to bend forward to grab the tongue of the shoe and pull 
it up without problems.  He had also dropped his gloves on 
the floor and was able to laterally flex over the side of the 
chair and pick the gloves up off the floor.  

Analysis

The veteran maintains that he is in need of aid and 
attendance and has difficulty functioning on his own.  

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance.  38 U.S.C.A. § 1521(d); 38 C.F.R. 
§ 3.351(a)(1).  The veteran is in need of regular aid and 
attendance if he is helpless or is so nearly helpless as to 
require the regular aid and attendance of another person.  
The criteria for establishing the need for aid and attendance 
include consideration of whether the veteran is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; whether the person is a 
patient in a nursing home because of incapacity; or whether 
the veteran establishes a factual need for aid and 
attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b)(c).  
Under the provisions of 38 C.F.R. § 3.352(a), the criteria 
include the inability of the veteran to dress or undress 
himself; to keep himself ordinarily clean; whether he 
requires frequent adjustment of any special prosthetic or 
orthopedic appliances; inability to feed himself; inability 
to attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect himself from hazards 
or dangers incident to his daily environment.  It is only 
necessary that the evidence establish the veteran is so 
helpless as to need regular aid and attendance not that there 
be a constant need.

The Board will consider if he demonstrates a factual need for 
aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 
3.351(b)(c).  As noted above, the applicable criteria include 
the inability of the veteran to dress or undress himself; to 
keep himself ordinarily clean; whether he requires frequent 
adjustment of any special prosthetic or orthopedic 
appliances; inability to feed himself; inability to attend to 
the wants of nature; or incapacity that requires assistance 
on a regular basis to protect himself from hazards or dangers 
incident to his daily environment.

This case does not lend itself to easy resolution.  The facts 
appear to establish that the veteran remains partially active 
despite his disabilities.  Regardless, based on the level of 
the veteran's impairment, special monthly pension is 
warranted.

The record establishes that the veteran has a variously 
classified psychiatric disorder.  Examiners have documented 
severe depression, that he was isolated and did not appear to 
have friends.  Repeatedly, the GAF was 48 or 49.  Based upon 
a finding of severe depression, isolation and GAFs of 48 or 
49, the veteran meets the criteria for a single 100 percent 
evaluation for the psychiatric disorder.  In addition, the 
veteran meets the criteria for a 60 percent evaluation for a 
pronounced spinal disability.  His lumbar range of motion is 
severely limited and his straight leg raising has been 
positive on both sides.  Therefore, the veteran has a single 
disability of 100 percent and additional separate disability 
ratable at 60 percent.  This meets the criteria for a 
housebound rating.  See 38 C.F.R. § 3.351(d).

In regard to the need for aid and attendance, the evidence is 
again in conflict, however, the Board has doubt.  Again, the 
veteran shows a remarkable ability, despite his disability.  
However, one standard is the ability to dress and undress.  
Clearly, he can put on most of his clothing.  However, the 
Board believes that the ability to dress means just what is 
says; that is the ability to fully dress.  In this case, 
there is no doubt that the veteran cannot put own his own 
socks and has difficulty with his shoes.  When the ability to 
put on shoes or socks is lost, it cannot not be stated that a 
person retains the ability to dress.  Similarly, the veteran 
appears to need some help in the shower.  There is evidence 
that he needed help with meal preparation and housekeeping.  
Most importantly, the veteran had great difficulty arising 
from certain positions and his ability to walk significant 
distances without the use of a walker or cane was impaired.  

Thus, the Board finds that the veteran demonstrates a factual 
need for aid and attendance.  See 38 U.S.C.A. § 1502(b); 38 
C.F.R. § 3.351(b)(c).

As noted, the pertinent regulation provides that it is only 
necessary that the evidence establish the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  The Board finds that although the 
veteran may not require a constant need for aid and 
attendance 24 hours a day, he does require assistance on a 
regular basis.  

Accordingly, it is the judgment of the Board that the overall 
level of disability resulting from the veteran's multiple 
disabilities provides a basis for finding that he is in need 
of the regular care and assistance of another person so as to 
qualify for special monthly pension benefits on that basis.  
Since aid and attendance benefits are being granted, the 
issue of housebound benefit has become moot.


ORDER

Entitlement to special monthly pension based upon the need 
for regular aid and attendance of another person or 
housebound benefits is granted.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



